ORDER

PER CURIAM.
AND NOW, this 13th day of October, 2011, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the issue set forth below. The Petition is DENIED as to all remaining issues. The issue, as stated by Petitioner, is:
Did the Superior Court err when it reversed the decision of the lower court and held that a change of beneficiary by will was not, as a matter of law, permitted when the notice provision of TIAA-CREF annuity contracts did not clearly and unambiguously preclude a beneficiary designation by will?